UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-1503


ESTATE OF PEOLA WINGFIELD, DECEASED, By and Through His
Administratrix, Edna K. Thompson,

               Plaintiff - Appellant,

         v.

JACK FREUND, M.D., Individually and In His Official Capacity
as Medical Director for the Division of Medical Services for
the Jail; ROBERT E. CURTIS, M.D., Individually; WILLIAM
RHOADES, Dr., PH.D., Individually and In His Official
Capacity as Psychologist and Employee of the Richmond City
Jail; JAMES O. WOMACK, Captain, Individually and In His
Official Capacity as an Employee of the Richmond City Jail;
DERRICK MCGEE, Individually and In His Official Capacity as
an Employee of the Richmond City Jail,

               Defendants – Appellees,

         and

MICHELLE B. MITCHELL, Individually and In Her Official
Capacity as Sheriff of the City of Richmond; DOCTOR CHANG,
M.D., Individually and In His Official Capacity as an
Employee of the Richmond City Jail; ZELDA JOHNSON, M.D.,
Individually and In His Official Capacity as an Employee of
the Richmond City Jail; SERGEANT CUSHIONBERRY, Individually
and In His Official Capacity as an Employee of the Richmond
City Jail; SERGEANT WILKINS, Individually and In His
Official Capacity as an Employee of the Richmond City Jail;
HERBERT R. ANDERSON, Individually and In His Official
Capacity as an Employee of the Richmond City Jail; NURSE
SMITH, Individually and In His Official Capacity as an
Employee   of  the   Richmond   City   Jail;  NURSE   MILLS,
Individually and in His Official Capacity as an Employee of
the Richmond City Jail; WARNER LIPSCOMB, Individually and In
His Official Capacity as an Employee of the Richmond City
Jail; JERON BROOKS, Individually and In His          Official
Capacity as an Employee of the Richmond City Jail,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:06-cv-00247-MHL)


Submitted:   January 25, 2010         Decided:   February 12, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


JeRoyd W. Greene, III, ROBINSON & GREENE, Richmond, Virginia,
for Appellant.   John A. Gibney, Jr., THOMPSONMCMULLAN, P.C.,
Richmond, Virginia; Alexander N. Simon, Richmond, Virginia;
Ramon Rodriguez, III, RAWLS & MCNELIS, PC, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             The Estate of Peola Wingfield appeals the magistrate

judge’s order granting summary judgment to Defendants Dr. Jack

Freund, Medical Director for the Division of Medical Services

for the Richmond City Jail (“the Jail”); Dr. Robert Curtis, a

psychiatrist under contract with the Jail; Dr. William Rhoades,

a   psychologist         employed       by     the   Jail;       Captain   James     Womack,

Medical Director of the Jail’s medical department; and Nurse

Derrick McGee, a physician’s assistant and licensed practical

nurse for the Jail.             Wingfield raises numerous issues on appeal.

Because we find that the magistrate judge lacked jurisdiction to

enter a final order, however, we decline to address the merits

at this time.            Rather, we vacate the magistrate judge’s order

granting summary judgment and remand for further proceedings.

             A        magistrate       judge    may        enter    a   final     appealable

judgment only if the district court has properly referred the

case to the magistrate judge and the parties consent to have the

magistrate judge enter a final judgment.                           28 U.S.C. § 636(c)(1)

(2006).      “[C]onsent to proceed before a magistrate judge must be

clear, unequivocal, and unambiguous.”                        United States v. Bryson,

981   F.2d    720,       723    (4th    Cir.     1992).          Though    this    case    was

referred to a magistrate judge by the district court, we have

found no evidence in the record establishing that the parties

consented        to     final    disposition          by     a     magistrate     judge,   as

                                                3
required   by    28    U.S.C.   § 636(c).       Thus,    the   magistrate      judge

lacked jurisdiction to enter a final, appealable order.                          See

Bryson, 981 F.2d at 726; see also Gomez v. United States, 490

U.S. 858, 870 (1989) (“A critical limitation on [the magistrate

judge’s] expanded jurisdiction is consent.”).                    Accordingly, we

vacate the dispositional order entered by the magistrate judge

and remand this case for further proceedings.                    We dispense with

oral   argument       because    the    facts   and   legal      contentions    are

adequately      presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                          VACATED AND REMANDED




                                          4